Title: From George Washington to Brigadier General Casimir Pulaski, 3 March 1778
From: Washington, George
To: Pulaski, Casimir



Sir
Head Quarters [Valley Forge] 3d March 1778.

This will be delivered to you by Monsieur de Pontieres, to whom Congress has been pleased to grant the brevet of Captain in the Cavalry; this you will observe gives no title to rank or promotion in the line—you are therefore to consider him merely as an Officer à la suite, and to employ him in such way as will be most likely to conduce to the good of the Service. I am Sir Your humble Servt.
